Citation Nr: 1607043	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a lung disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Detroit, Michigan and Jackson, Mississippi.  The RO in Jackson, Mississippi is currently the Agency of Original Jurisdiction.

This appeal was most recently before the Board in November 2013, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

In October 2015, the Veteran submitted a VA Form 9, wherein he stated he wished to attend a Board video hearing before a Veterans Law Judge.  This form was submitted in response to a statement of the case, which was issued by the RO in September 2015.  The Veteran has not yet been scheduled for his requested hearing.  As the RO schedules Board video hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video conference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




